                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 SHANNON M. HAWKINS,

        Plaintiff,
                                                                      Case No. 1:21-cv-503
 v.
                                                                      HON. JANET T. NEFF
 SUNRISE CREDIT SERVICES, INC.,

        Defendant.
 ____________________________/


                                  ORDER TO SHOW CAUSE

        The court records reveal that Plaintiff served a summons and complaint on Defendant on

July 9, 2021 (ECF No. 4) and Defendant has failed to file a response within the time allowed in

the court rules. The court records further indicate that Plaintiff has failed to move for an entry of

default against Defendant. Accordingly:

       IT IS HEREBY ORDERED that Plaintiff shall, not later than August 30, 2021, move for

an entry of default against Defendant or show cause in writing why the Court should not dismiss

the case for lack of prosecution pursuant to W.D. Mich. LCivR 41.1.



Dated: August 16, 2021                                         /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge
